MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s application for cancellation of removal and denying his request to administratively close his removal proceedings.
Respondent’s unopposed motion to dismiss in part this petition for review is granted. We lack jurisdiction to review a discretionary decision regarding exceptional and extremely unusual hardship. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
The questions raised by this petition for review as to the BIA’s denial of petitioner’s request to administratively close his removal proceedings are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, respondent’s unopposed motion for summary disposition in part is also granted.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.